Citation Nr: 0826751	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  05-05 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial increased rating for a bipolar 
disorder, previously diagnosed as a major depressive 
disorder, currently evaluated at 50 percent disabling.

2.  Entitlement to an initial increased rating for chronic 
low back strain, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial increased rating for bronchial 
asthma, evaluated as 10 percent disabling between November 
26, 2003 to December 14, 2004, and 30 percent disabling as of 
December 15, 2004.

4.  Entitlement to an initial increased rating for 
gastroesophageal reflux disease (GERD).


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife.
ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1999 to 
November 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in April 2004 and 
September 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  The April 2004 
rating decision granted the claim of entitlement to service 
connection for chronic low back strain, bronchial asthma and 
GERD.  The March 2004 rating decision granted service 
connection for a major depressive disorder.  

In June 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The veteran's service-connected bipolar disorder is 
manifested by total occupational impairment, a history of 
suicidal ideations with prior suicide attempts, anger 
management issues posing a threat to himself and others, 
volatile and erratic changes in behavior, as well as low 
Global Assessment Functioning (GAF) scores, reflective of 
serious impairment in social and occupational function.

2.  The competent medical evidence of record for the 
veteran's service-connected low back strain shows forward 
flexion to 75 degrees, extension to 20 degrees, right lateral 
flexion to 25 degrees, left lateral flexion to 20 degrees 
with pain, right lateral rotation to 25 degrees, and left 
lateral rotation to 25 degrees.

3.  The competent medical evidence of record shows the 
veteran's pulmonary function test post-bronchodilator for 
FEV-1 was 101 percent predicted and FEV-1/FVC was 83 percent 
predicted with daily treatment of an inhalational 
bronchodilator therapy.  

4.  The competent medical evidence of record indicates that 
the veteran has occasional nausea and discomfort in the 
epigastric area.


CONCLUSIONS OF LAW

1.  The schedular criteria for a total disability rating for 
service-connected bipolar disorder for the entire appeal 
period have been approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2007).  

2.  The schedular criteria for an initial rating in excess of 
10 percent for service-connected low back strain have not 
been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2007).  

3.  The schedular criteria for a 30 percent disability rating 
and no higher for service-connected bronchial asthma have 
been met for the entire period of the appeal.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code, 6602 
(2007).

4.  The schedular criteria for an initial compensable rating 
for service-connected GERD have not been met or approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

A February 2004 VCAA letter informed the veteran of what 
evidence was required to substantiate his claims for service 
connection for major depressive disorder, chronic back 
sprain, GERD and bronchial asthma.  This letter also informed 
him of his and VA's respective duties for obtaining evidence.  
The VCAA letter requested the veteran to provide any evidence 
in his possession and he was informed that it was ultimately 
his responsibility to ensure that VA received any evidence 
not in the possession of the Federal government.  

The rating decisions dated in April 2004 and September 2004 
granted the veteran's claims of entitlement to service 
connection for major depressive disorder, chronic back 
sprain, bronchial asthma and GERD, therefore these claims are 
now substantiated.  As such, the veteran's filing of an 
appeal as to this determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been substantiated; thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  Thus, no further notice is required for the 
initial higher ratings for major depressive disorder, chronic 
low back sprain, GERD and bronchial asthma and the Board 
finds no evidence of prejudicial error in proceeding with 
final appellate consideration of the veteran's claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records, VA 
treatment records, and VA examination reports.  The veteran 
sent a VCAA response form in May 2008 indicating that there 
is no other information or evidence to give VA to 
substantiate his claim and a request for VA to decide his 
case as soon as possible.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim. 

II.  Merits of the Claims for Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  The determination of whether an increased 
evaluation is warranted is based on review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  If so, the claim is denied if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this 
one, placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

Major Depressive Disorder

The veteran's service-connected major depressive disorder is 
presently assigned a 50 percent disability rating under 38 
C.F.R. § 4.130, Diagnostic Code 9434.  In order for the 
veteran to receive the next higher disability rating of 70 
percent under the General Rating Formula for Mental 
Disorders, the evidence must show that his psychiatric 
disability more closely approximates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  A 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives; own occupation, or own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In 
determining whether the veteran meets the criteria for a 
higher rating, the Board must consider whether the veteran 
has deficiencies in most of the following areas:  work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 
represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.  A 
score of 41-50 illustrates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 61-70 illustrates "[s]ome 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id.  

A May 2004 VA examination noted that the veteran was married 
since 2002 and he has three children.  The examiner noted 
that his wife came with him because he was too anxious to 
come to the evaluation alone.  The veteran appeared to be of 
normal intellect.  He reported auditory hallucinations and he 
feels as if sometimes he is having a conversation with 
himself.  The veteran appeared to be anxious and depressed.  
The examiner noted that the veteran's thought content was 
confused and he appeared to be fatalistic.  The veteran 
reported a serious sleep disturbance, sometimes he is unable 
to go to sleep and other times he wakes up and then he has 
difficulty going back to sleep.  The veteran reported that he 
had considered suicide a couple times in the past, but he has 
no plan or intent.  The examiner diagnosed him with major 
depressive disorder with psychotic features and he was 
assigned a GAF score 50 indicating serious symptoms and 
serious impairment in social and occupational functioning.  

The veteran underwent a psychological evaluation as part of a 
VA vocational rehabilitation program in August 2005.  The 
veteran reported that he was not currently depressed; 
however, he did admit to a history of suicide attempts.  He 
stated that in 2001 he overdose on over-the-counter pain 
medications.  He has also cut on himself and the 
psychologist noted that he had cigarette burns on his body.  
The psychologist felt that these actions were more about 
self-abuse rather than the veteran deliberately trying to 
harm himself.  The veteran also admitted to recent suicidal 
thoughts such as driving into oncoming traffic, slashing his 
wrists, or overdosing on pills.  However, he told the 
psychologist that he had no considered plan.  The veteran 
reported a significant sleep disorder.  He described his 
primary activities as watching video games and playing with 
his dogs.  The psychologist noted that the veteran feared 
interacting with the public due to his temper control.  The 
psychologist reported that the veteran fell within the 
average range of intelligence.  The psychologist reported 
that the veteran's results on the Minnesota Multiphasic 
Personality Inventory 2 are most likely invalid and the 
likely explanation is that the veteran is faking or a cry 
for help.  The psychologist noted that the veteran is an 
individual who seemed immature, self-absorbed and tending to 
labile moods.  He is subject to marked shifts in normality, 
depression and excitement.  The psychologist reported that 
the veteran appeared to be needy of affection and attention 
although he is unpredictably contrary and volatile.  Much of 
his behavior would be described as infantile or immature.  
The psychologist diagnosed him with a severe bipolar 
disorder with psychotic features, rapid cycling type.  The 
psychologist assessed that the veteran is likely to display 
a number of management difficulties posing a threat to 
himself and others.  His poor judgment, moodiness, 
unpredictability and relative insensitivity to the rights 
and needs of others place him as a risk in the community.  
He is both intro punitive and extra punitive.  The 
psychologist stated that if his emotions become so 
unregulated and out of touch with reality, he will require 
in-patient hospitalization.  The psychologist stated he 
strongly believes that the veteran would benefit from an in-
patient psychiatric state to adjust his medication and gain 
better understanding of his underlying interpersonal 
dynamics and ability to establish self-control.  With 
respect to employability, the psychologist noted that it was 
clearly not feasible for the veteran to be employed at that 
time as he was not motivated to work and he would pose a 
threat to his colleagues and superiors.  The veteran was 
diagnosed with severe bipolar I disorder with psychotic 
features, rapid cycling type.  The psychologist assigned the 
veteran a GAF score of 35 indicating some impairment in 
reality testing or communication or major impairment in 
several areas, such as work, family relations, judgment, 
thinking or mood. 

An October 2005 VA psychiatric progress report notes that the 
veteran reported that he has a long history of mood swings.  
When his mood is "up," he is not afraid of anything and he 
has significant difficulty controlling his anger.  These high 
periods would last a couple of days.  The veteran stated that 
when his mood was low, he would stay at home and sleep more 
often.  The veteran reported that he hears someone calling 
his name and he has had conversations with his mother and 
stepfather even though they are deceased.  These auditory 
hallucinations occur when he in a high mood.  The physician 
noted that when he asked about homicidal ideation, the 
veteran stated "just random people" and that "something 
clicks and I just want to hurt that person."  He further 
clarified that he does not have homicidal ideation; however, 
for example, he will get the urge to trip someone who is 
walking by him.  The veteran claimed that his current 
medication has reduced his mood swings.  The veteran reported 
that he had no suicidal ideation, lately; however, he has 
tried to overdose on pain medication several times, most 
recently a year prior to the progress note.  The physician 
determined that even though the veteran reported a history of 
suicidal ideation and vague thoughts of hurting people, the 
veteran was not in any acute danger at the time of the mental 
evaluation of hurting himself or others.  The physician 
further asserted that the veteran's tendency to endorse such 
a wide variety of symptoms suggest that he may be over 
reporting his symptoms.  The physician noted that this 
tendency was also reported in an evaluation dated in August 
2005.  

In a November 2005 VA examination, the examiner noted that 
the veteran's symptoms of irritability were persistent.  The 
veteran appeared to be somewhat sullen and anxious.  He 
gently rocked back and forth in his seat and he fidgeted with 
his hands and feet.  The examiner noted that the veteran was 
oriented as to person, place and time and he had no sign of 
any cognitive impairment or a basic thought disorder.  His 
mood was depressed and anxious and his affect was 
considerably restricted.  The veteran stated he held three 
jobs after his military service and he lost all of the jobs 
due to verbally abusing his supervisors.  He also reported a 
suicide attempt three weeks prior to the VA examination by 
taking a whole bottle of medicine.  The VA examiner 
determined that he was not gainfully employed even if he had 
a job that was loosely supervised with little interaction 
with the public.  The veteran was diagnosed with bipolar 
disorder I with a GAF score of 45 indicating serious symptoms 
and serious impairment in social and occupational 
functioning.

The Board has analyzed the record for the entire period for 
which service connection has been in effect for the veteran's 
service-connected bipolar disorder.  Giving the veteran the 
benefit of the doubt and affording deference to the stated 
opinions from the VA examiner in November 2005, the objective 
medical evidence is at least in equipoise as to whether his 
service-connected bipolar disorder results in symptomatology 
productive of total social and industrial inadaptability due 
to serious symptoms.  The objective medical findings document 
the fact that the bipolar disorder has resulted in serious 
impairment and an inability to work.  While the veteran does 
not exhibit the full basket and severity of symptoms 
identified in the schedular criteria for a 100 percent 
rating, the medical opinions discussed above tip the weight 
toward the finding that the veteran's service-connected 
psychiatric disorder so impacts his social and industrial 
ability as to warrant a 100 percent rating.  

The Board acknowledges that some of the comments made by the 
veteran may suggest he over reported some of his symptoms; 
however, that does not outweigh the clinical findings in the 
record.  Overall, the medical evidence of record reflects 
symptomatology consistent with symptoms productive of total 
occupational impairment.  The VA examiner's opinion in 
November 2005 and a psychologist's opinion in a May 2005 
psychological evaluation are essentially that the veteran is 
unable to work because of psychiatric symptoms of his bipolar 
disorder.  This evidence is convincing and consistent with 
the findings throughout the clinical record.  A GAF score of 
35 recorded in the May 2005 psychological evaluation and a 
GAF score of 45 recorded in the November 2005 VA examination 
report are consistent with major and serious symptoms, 
respectively, under DSM-IV.  At the time of those 
evaluations, the psychologists both indicated that the 
veteran's symptoms resulted in an inability to maintain 
employment and that he may pose a danger to others.  Thus, 
the medical evidence of record reflects symptomatology 
consistent with symptoms productive of total occupational and 
social impairment.

Therefore, after resolving any reasonable doubt remaining in 
favor of the veteran, and comparing the veteran's symptoms to 
the provisions of the rating schedule, the Board finds for 
the above reasons that the criteria for a 100 percent rating 
for bipolar disorder, are more nearly approximated.  See 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9432.

Chronic Low Back Strain

The veteran is currently evaluated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5237 for his low 
back strain.  Under Diagnostic Code 5237 (lumbosacral or 
cervical strain), with out without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Under 37 C.F.R. § 4.71a, Plate V, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left and 
right lateral flexion is zero to 45 degrees, and left and 
right lateral rotation is zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion is zero to 30 degrees, and left and right lateral 
rotation is zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  

The veteran complained of discomfort in the midline of the 
lumbar region in a March 2004 VA examination.  He also 
reported an occasional dull aching pain extending to the 
posterior aspect of the left thigh.  The physical examination 
revealed forward flexion to 85 degrees, extension to 10 
degrees, left lateral bending to 20 degrees and right lateral 
bending to 25 degrees.  

A December 2004 VA treatment record shows that the veteran 
reported "nagging pain in the lower back with intermittent 
sharp pain" and he loses the feeling in the left leg three 
times per week.  The physical examination of the spine 
revealed forward flexion to 75 degrees, extension to 20 
degrees, right lateral flexion to 25 degrees, left lateral 
flexion to 20 degrees with pain, right lateral rotation to 25 
degrees, and left lateral rotation to 25 degrees.

Based on the above medical evidence, the Board finds that the 
record shows that the veteran's forward flexion is not 60 
degrees or less.  In addition, medical evidence reveals that 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees.  Therefore, the veteran is not 
entitled to an evaluation higher than 10 percent under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

The Board has also considered the veteran's complaints of 
pain.  As noted above, upon examination in March 2004, the 
veteran stated that he has had occasional dull aching pain 
extending to the posterior aspect of the left thigh.  The 
veteran had no complaints at the time of the examination.  
The examiner noted that there was no evidence of gross 
deformity of the spine or spasm and the veteran stood erect 
with normal curvature of the spine.  The Board finds that the 
objective medical evidence does not show that pain on use or 
during flare-ups resulted in additional functional limitation 
to the extent that under the limitation of motion codes the 
veteran's disability would be more than 10 percent disabling.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is that a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

There has been no showing that the veteran's service-
connected low back strain has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such orthopedic 
disability.  Although the competent medical evidence of 
record indicates that the veteran has functional limitation 
for heavy lifting and bending, the schedular rating criteria 
for rating the back contemplate the veteran's reported 
symptomatology.  Under these circumstances, and in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).

As the preponderance of the evidence is against the veteran's 
increased rating claim for chronic low back strain, the 
benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 
(1996).  



Bronchial Asthma

As provided by the VA Schedule for Rating Disabilities, a 10 
percent rating is assigned for bronchial asthma where 
pulmonary function testing reveals that forced expiratory 
volume in one second (FEV-1) is 71 to 80 percent predicted; 
the ratio of FEV-1 to forced vital capacity (FVC) (FEV-1/FVC) 
is 71 to 80 percent; or where intermittent inhalational or 
oral bronchodilator therapy is used.  38 C.F.R.  § 4.97, 
Diagnostic Code 6602.  A 30 percent rating is assigned where 
pulmonary function testing reveal that FEV-1 is 56 to 70 
percent predicted; FEV-1/FVC is 56 to 70 percent; or daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication, is used.  Id.  A 60 percent 
rating is assigned where pulmonary function testing reveal 
that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 40 to 
55 percent; or where at least monthly visits to a physician 
are needed for required care of exacerbations, or 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are used.  Id.  The 
highest rating allowable under this diagnostic code, 
100 percent, requires evidence of FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; more than one 
attack per week with episodes of respiratory failure; or the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  Id.  In 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97, Note following Diagnostic 
Code 6602.  The post-bronchodilator findings from the 
pulmonary function tests (PFTs) are used when evaluating the 
pulmonary function test results.   See 38 C.F.R. § 
4.96(d)(5).  

As stated above, when the current appeal arose from an 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board notes that the RO assigned staged ratings 
with a 10 percent disability evaluation from November 26, 
2003 to December 14, 2004 and a 30 percent evaluation as of 
December 15, 2004.  However, as discussed below, the Board 
finds that in this case, staged ratings are not appropriate 
and the veteran should be awarded a 30 percent disability 
rating for the entire appeals period.

The veteran underwent a VA examination in March 2004, which 
included a pulmonary function test.  The veteran's pulmonary 
function post-bronchodilator therapy for FEV-1 was 101 
percent predicted and FEV-1/FVC was 83 percent predicted.  
The veteran's asthma was treated with albuterol twice a day, 
which did not provide him with much improvement.  
Subsequently, the veteran's asthma was treated with 
singulair.  The veteran told the examiner that he 
discontinued the use of singulair two month before the VA 
examination.  The veteran stated at the examination that he 
had no serious problems with shortness of breath; however, 
with excessive running he does feel some tightness in his 
chest and some wheezing.  The VA examiner diagnosed the 
veteran with asthma and stated that it being treated with a 
prescription.  VA treatment records from September 2004 to 
December 2004 and private treatment records dated in August 
2004 and December 2004 show that the veteran received daily 
treatment of albuterol and flovent.  A December 2004 VA 
treatment record documented that the veteran was prescribed 
Serevent for daily treatment of his asthma and he was 
prescribed Prednisone, a systematic corticosteroid, with a 7-
day taper.  In a November 2005 VA examination, the examiner 
noted that the veteran was prescribed flunisolide oral 
inhaler and formoterol inhalation capsule.

Based on the above medical evidence, the Board finds that the 
veteran's bronchial asthma more closely approximates the 30 
percent disability rating for the entire appeal period.  
Although the veteran's pulmonary tests do not reveal a FEV-1 
of 56 to 60 percent predicted or FEV-1/FVC of 56 to 70 
percent predicted, the evidence demonstrates that the 
veteran's bronchial asthma is treated with daily inhalational 
bronchodilator therapy.  The Board notes that the statements 
made by the veteran in March 2004 to the VA examiner indicate 
that the veteran did not continuously use an inhalational or 
oral bronchodilator therapy for the entire appeals period as 
the veteran stated that he stopped the treatment for at least 
two months.  However, the Board has decided that a staged 
rating for the period that the veteran may not have been 
using an inhalational or oral bronchodilator or an 
inhalational anti-inflammatory medication does not warrant a 
continuation of the 10 percent evaluation.  The evidence of 
record indicates that prior to the VA examination the veteran 
had problems with his asthma medicine working and that the 
veteran's discontinuance of singulair may have been part of 
providing the correct treatment regimen for the veteran.  
Furthermore, there is no evidence that the veteran's 
bronchial asthma showed marked improvement during the time 
the veteran may not have been using daily an inhalational or 
oral bronchodilator therapy.  

The evidence does not show that the veteran should receive 
the next higher rating to 60 percent disabling at any time 
during the appeals period because the veteran's bronchial 
asthma was not being treated with intermittent (at least 
three per year) courses of systemic corticosteroids.   The 
evidence shows that the veteran's asthma was treated with a 
systemic corticosteroid, Prednisone, in December 2004.  
However, the veteran's treatment with the systemic 
corticosteroid was not intermittent as he was only treated 
with Prednisone once during a one-year period.  Therefore, 
the Board concludes that a 30 percent disability rating for 
the entire appeals period is warranted.

The Board also considered whether a higher disability 
evaluation is warranted on an extra-schedular basis.  There 
has been no showing that the veteran's service-connected 
bronchial asthma has independently caused marked interference 
with employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such orthopedic 
disability.  Although the competent medical evidence of 
record indicates that the veteran has functional limitations 
for prolonged aerobic activity, the schedular rating criteria 
for rating bronchial asthma contemplate the veteran's 
reported symptomatology.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell, 9 Vet. App. at 339; Shipwash, 8 Vet. 
App. at 227; Moyer, 2 Vet. App. at 293; Van Hoose, 4 Vet. 
App. at 363 (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

In conclusion, giving the benefit of the doubt to the 
veteran, the Board finds that the veteran is entitled to a 30 
percent evaluation for the entire appeal period.  However, 
the Board has determined that the preponderance of the 
evidence is against the claim for an increased rating above a 
30 percent evaluation at any time during the appeal.  Thus, 
an assignment of a disability rating for bronchial asthma 
higher than 30 percent disabling is not warranted.  38 C.F.R. 
§ 3.102.

Gastroesophageal Reflux Disease (GERD)

Disabilities involving the digestive system are evaluated 
under the regulatory criteria found at 38 C.F.R. §§ 4.110- 
4.114.  The veteran's service-connected GERD disability has 
been rated by the RO as 0 percent disabling under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.

Under Diagnostic Code 7346, a 10 percent evaluation is 
assigned when there is evidence of two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  A 30 percent 
evaluation is assigned when there is evidence of persistently 
recurrent epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 60 
percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

In a January 2004 treatment record, the veteran complained of 
occasional nausea.  The report from a March 2004 VA 
examination revealed that the veteran complained of 
occasional discomfort in the epigastric area, however, he had 
no complaints at the time of the examination.  The veteran 
told the examiner that he had a history of some nausea and 
vomiting.  The veteran reported that he was diagnosed with 
GERD three years prior to the VA examination with symptoms of 
epigastric distress, bloating and some nausea.  He was 
treated with some medications, which gave him temporary 
relief.  At the time of the VA examination, the veteran had 
discontinued the use of the medications.  The examiner noted 
that the veteran ate a normal diet and his weight has been 
steady, although his bowel movements were irregular.  The VA 
examiner diagnosed the veteran with GERD.  The veteran denied 
weight change or change in appetite, nausea, vomiting or 
abdominal pain in an August 2004 private treatment record.  
An October 2005 VA examination noted that the veteran had 
episodic complaints and that the veteran was not currently on 
medication.  During the June 2008 travel Board hearing the 
veteran stated that his GERD was very well controlled with 
the medication Ranitidine.  However, he still gets heartburn 
when he consumes anything acidic, like lemonade.  The Board 
notes that the evidence does not show that he has persistent 
recurrent epigastric distress nor does he have two or more 
symptoms of dysphasia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health at any time during the 
appeal period.  Based on the subjective complaints of the 
veteran documented in hearing testimony and lay statements, 
objective findings in VA treatment records, private medical 
records and VA examinations, the Board has determined that a 
compensable disability evaluation is not warranted for the 
veteran's GERD disability.  

The Board notes that a staged rating is not applicable in 
this case.  The Board considered the most severe 
manifestations of the GERD disability, and a staged rating 
would not provide any benefit to the veteran.  Hart, supra.

The Board finds that there is no evidence of record showing 
that the veteran's GERD warrants a higher rating on an 
extraschedular basis.  38 C.F.R. § 3.321(b).  An October 2005 
VA examination noted that the veteran's GERD provided no 
limitations or restrictions on employability.  Thus, the 
record does not show an exceptional or unusual disability 
picture not contemplated by the regular schedular standards 
that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards 
is not rendered impracticable in this case, referral of this 
matter to the Director of the Compensation and Pension 
Service for assignment of an extraschedular evaluation as 
outlined in 38 C.F.R. § 3.321(b)(1) is not required. 

In conclusion, the benefit of the doubt is to be resolved in 
the claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the Board finds that the 
preponderance of the evidence is against the claim and an 
assignment of a compensable disability rating for GERD is not 
warranted.  38 C.F.R. § 3.102.


	

ORDER

1.  Entitlement to a disability rating of 100 percent for 
service-connected bipolar disorder for the entire appeal 
period is granted.

2.  Entitlement to an initial increased rating for chronic 
low back strain, currently evaluated as 10 percent disabling, 
is denied.

3.  Entitlement to 30 percent disability rating for bronchial 
asthma for the period of November 26, 2003 to December 14, 
2004 is granted and entitlement to a higher initial 
disability rating for bronchial asthma as of December 15, 
2004 is denied. 

4.  Entitlement to an initial increased rating for 
gastroesophageal reflux disease is denied.




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


